DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1 – 13, 19 and 20 directed to a non-elected without traverse.  Accordingly, claims 1 – 13, 19 and 20 been cancelled.
Allowable Subject Matter
Claims 14 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a semiconductor device as recited in claim 14, and particularly wherein “a thickness of the first compound layer and a thickness of the second compound layer are different from each other.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814